internal_revenue_service number release date index number ---------------------- ------------- ------------------------------- --------------------- ----------- ------------------------------ ty ------- ty ------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number --------------------- refer reply to cc intl plr-100985-09 date july ----------------------------------------------- --------------------------- ------------------------- -------------- taxpayer llc date year law firm a ----------------------------------------- law firm b --------------------------------------------------------------------- individual a individual b ----------------- ------------------ dear ---------------------- this responds to a letter dated date submitted by law firm b taxpayer’s authorized representative requesting that the internal_revenue_service service grant taxpayer an extension of time under sec_301_9100-3 to file a form 4876-a election to be treated as an interest_charge_disc for taxpayer’s first taxable_year the extension granted by this letter_ruling is based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-100985-09 facts taxpayer is a domestic_corporation that was incorporated on date and is an affiliate of llc a limited_liability_company that elects to be taxed as a partnership law firm a recommended to individual a president of taxpayer that taxpayer organize itself as an interest-charge domestic_international_sales_corporation ic-disc pursuant to sec_991 through individual a assigned individual b the controller of both taxpayer and llc the task of preparing and filing the ic-disc election individual b prepared form 4876-a and obtained shareholder approval in a timely manner however the form 4876-a was not timely filed within days of date in late year the year of taxpayer’s incorporation individual b became aware of the failure_to_file form 4876-a and notified individual a individual a consulted law firm a about the failure_to_file form 4876-a and was advised to submit a request for relief under sec_301_9100-3 for an extension of time to file the ic-disc election effective as of date the period of limitations on assessment under sec_6501 has not expired for the taxable_year for which the election is being made nor for any taxable years that would have been affected by the election had taxpayer made a timely election taxpayer has requested a ruling that grants an extension of time to file form 4876-a so that the form will be treated as timely filed within days after the beginning of its first taxable_year law and analysis sec_992 provides that an election by a corporation to be treated as a disc shall be made by such corporation for a taxable_year at any time during the 90-day period immediately preceding the beginning of the taxable_year except that the secretary may give his consent to the making of an election at such other times as he may designate sec_992 provides that such election shall be made in such manner as the secretary shall prescribe and shall be valid only if all persons who are shareholders in such corporation on such first day of the first taxable_year for which such election is effective consent to such election temp sec_1_921-1t provides in part that a corporation electing ic- disc status must file form 4876-a a corporation electing to be treated as an ic-disc for its first taxable_year shall make its election within days after the beginning of that year the rules contained in sec_1_992-2 b and b shall apply to the manner of making the election and the manner and form of representing shareholder consent to the election plr-100985-09 sec_1_992-2 provides in part that the election to be treated as a domestic_international_sales_corporation shall be valid only if the consent of every person who is a shareholder of the corporation as of the beginning of the first taxable_year for which such election is effective is on or attached to the form 4876-a when filed with the service_center sec_301_9100-1 provides in part that the commissioner in exercising the commissioner’s discretion may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that a regulatory election is an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin for this purpose an election includes an application_for relief in respect of tax sec_301_9100-3 provides that requests for extensions of time for regulatory elections that do not meet the requirements of sec_301_9100-2 automatic extensions must be made under the rules of sec_301_9100-3 requests for relief subject_to sec_301_9100-3 will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that the grant of relief will not prejudice the interest of the government taxpayer requests an extension of time to make a timely election described in temp sec_1_921-1t for its first taxable_year this election is a regulatory election as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the standards for relief set forth in sec_301_9100-3 based on the facts and representations submitted with taxpayer’s ruling_request we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time of days from the date of this ruling letter to file form 4876-a required by temp sec_1_921-1t and sec_1 a i such filing will be treated as a timely election to be treated as an ic-disc for taxpayer’s first taxable_year beginning date the granting of an extension in this ruling letter is not a determination that taxpayer is otherwise eligible to make the election to submit shareholder consent statements or to claim ic-disc status or benefits see sec_301_9100-1 a copy of this letter_ruling should be filed with the form 4876-a plr-100985-09 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely john e hinding senior technical reviewer branch office of associate chief_counsel international
